MEMORANDUM**
Husband and wife, Francisco Espinosa Velazquez and Guadalupe Leon De Espinosa, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) denial of their motion to reconsider the BIA’s earlier decision summarily affirming an immigration judge’s denial of their applications for suspension of deportation. We lack jurisdiction to review the BIA’s denial of petitioners’ motion to reconsider because the motion challenged only the BIA’s discretionary determination that petitioners failed to meet the requisite hardship standard. See Sarmadi v. INS, 121 F.3d 1319, 1322 (9th Cir.1997) (“[Wjhere Congress explicitly withdraws our jurisdiction to review a final order of deportation, our authority to review motions to reconsider or to reopen deportation proceedings is thereby likewise withdrawn.”); Kalaw v. INS, 133 F.3d 1147, 1152 (9th Cir.1997) (holding that this court lacks jurisdiction to review the BIA’s discretionary hardship determination). We therefore dismiss the petition for review.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.